1       L       E            D
                                        Cause No. 1-77-179
                                                                                           Vri
THE STATE OF TEXAS                             §               IN TH
                                                                        CLERK
                                                                                       /
                                                                                JKIhjilO
                                                                                           M
                                               §                                                 •RT SMITH CO   Ty



VS.                                            §               OF
                                               §
KERRY MAX COOK                                 §               SMITH COUNTY, TEXAS



                               ER ON MOTION FOR DNA TESTING

                0          Wkr,
       On this/Cz day of Aoguat, ami, came to be heard matters pertaining to a motion for DNA
testing under Criapter 64 of the Texas Code of Criminal Procedure filed by the defendant, Kerry Max
Cook. Pursuant to Art. 64.03 of the Code of Criminal Procedure the Court makes the following
findings:


        1.     The State has, within the time frame imposed under Art. 64.02 (a) (2) of the Code
       of Criminal Procedure, constructively delivered to the Court evidence of the offense
       of Murder under this cause. By order of the Judge John Ovard, Presiding Judge of the 1st
       Administrative Judicial District, this evidence has been maintained by the Smith County
       Criminal District Attorney's office until such time as it is ordered to be delivered to the
       Court or sent for testing.


       2.      The State has further provided this Court with written reports concerning the
       condition of this evidence, the chain of custody of the evidence, and its suitability for DNA
       testing as required by Art. 64.02 (a) (2) (A) of the Code of Criminal Procedure.


       3.      On August 6, 2012, Judge John Ovard, Presiding Judge of the 1" Administrative
       Judicial District, issued an order of assigning this case to the 114lh District Court of Smith
       County, Texas, Judge Christi Kennedy, presiding.


       4.      The evidence uncovered by the State still exists and is in a condition making DNA
       testing possible.


       5.      A sufficient chain of custody for this evidence exists to establish that it has not been
       substituted, tampered with, replaced, or altered in any material respect.


       6.      Identity was an issue in the case.


       7.      The defendant has shown by a preponderance of the evidence that he would not have
       been convicted if exculpatory results had been obtained through DNA testing; and the request
       for the proposed DNA testing is not made to unreasonably delay the execution of sentence
       or administration of justice.



                                            Page 1 of 2
8.      Other evidence in this case, which was found in storage at the Southwestern Institute
of Forensic Sciences and the Texas Depailment ofPublic Safety Lab, was previously ordered
by Judge John Ovard, Presiding Judge of the 1st Administrative Judicial District, on
May 4, 2012, to be sent to Orchid Cellmark, 13988 Diplomat Drive, Dallas, Texas 75234,
for DNA testing.


9.      Said evidence pertinent to this order consists of the following:

        Item 1:        Hair found next to the victim's right hand

        Item 2:        Victim's bedspread and pillow


        Item 3:        Cigarette butts found in the victim's ashtray


        Item 4:        Vacuumed items from area of floor between victim's legs

       Item 5:         Victim's blouse


       Item 6:         Knife collected at the crime scene


10.     The Court orders that the items of evidence listed above and currently in possession
of the Smith County Criminal District Attorney's office should be sent to Orchid Cellmark,
13988 Diplomat Drive, Dallas, Texas 75234, for DNA testing.



SIGNED ON THIS DAY OF




     , nj rt -iWZ wv UJH^ HONORABLE CH
                          Judge, 114lh District Court
                                      SMITH COUNTY, TEXAS




                                    Page 2 of 2